Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 10/20/2021 and the Examiner’s Amendment.
2.	Claims 1, 8 and 15 have been amended.
3.	Claims 3, 6, 10, 13, 17 and 20 have been canceled.
4.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael A. Petrocelli (Reg. No. 53,461) on 11/18/2021.
The application has been amended as follows:

In the claims:
Claims 1, 5, 8, 12, 15 and 19 have been amended in the Examiner’s Amendment.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_App_16685386.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation A method for advising on computer software upgrade decisions comprising: assessing a software update risk for the vendor software update, based on a plurality of factors,  the factors being issues regarding solutions to fix software 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Argyros (US 20190164095) discloses: the parsed natural language feed may be used to generate instructions for determining risk weight values or changes to risk weight values that can be effected in a production system that may perform risk assessment. The natural language feed may include information that is parsed and identified to be materially important to assessing a change in aggregate risk or a re-weighting to risk components.

Lobley (US 6151565 A) discloses: decision support system, including a decision model, provides an indication, either of itself or in combination with a weighted average of the scores assigned to the decision model factors, of the degree to which the pattern of 

Riggs (US 10515123) discloses:  Weighted analysis of stratified data entities in a database system.

Eberlein (US 20180088929) discloses: the system  provides a high-level assessment of the risks associated with the software change. he parameters may be individually weighted and summed to generate a rating and visually indicate the difference between transports on a single user interface screen; comprising weighting each component rating and summing the weighted component ratings.

Atyam (US 20170091078 A1) discloses: A computer-implemented method and system for assessing risk of a software program and software updates to a program to prioritize verification resources, The risk assessment factors for the code are weighted as part of the criteria. A risk assessment score of the code is determined based on the criteria. Testing resources are allocated in response to the risk assessment score.

Weldemariamv( US 20200110600) discloses: predictions can account for reported success rate of using such upgraded coding techniques in the code (determined by code risk assessment as discussed) generative probabilistic framework, linear regressions) can be customized, based on feedback learning as explained above, for example, to predict code popularities, importance and popularity of the deprecated code, etc. the method 100 includes identifying cognitive factors 116 (e.g., coding style, preferences, experience level, cohort, etc.) for a developer or developers in the first set of code data.

Title: The impact of software-as-a-service on business models of leading software vendors: experiences from three exploratory case studies; author:  S Stuckenberg, published on 2011.

Title: Assessing the risk of IT outsourcing; author:  BA Aubert, et al; Published on 1998

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196